                Case 19-22795-kl     Doc 11     Filed 10/07/19    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

 In Re:                                         Case No. 19-22795-kl

 Johnny Rambo                                   Chapter 13

 Debtor(s).                                     Judge Kent Lindquist

                               NOTICE OF APPEARANCE

       Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.
Bankruptcy Court, Northern District of Indiana, and enters an appearance on behalf of Home
Point Financial Corporation, in the above captioned proceedings.

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (OH 0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
                Case 19-22795-kl       Doc 11     Filed 10/07/19     Page 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on October 7, 2019, a copy of the foregoing Notice was filed electronically. Notice
of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Ann E. Kalb, Debtor’s Counsel
       akalb@mm-bklaw.com

       Paul R. Chael, Trustee
       aimee@pchael13.com

       Nancy J. Gargula, Office of the U.S. Trustee
       ustpregion10.so.ecf@usdoj.gov

I further certify that on October 7, 2019, a copy of the foregoing Notice was mailed by first-class
U.S. Mail, postage prepaid and properly addressed to the following:

       Johnny Rambo, Debtor
       4914 W 87th Pl
       Crown Point, IN 46307

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
